Title: Abigail Adams to Isaac Smith Jr., 30 December 1786
From: Adams, Abigail
To: Smith, Isaac Jr.


     
      My Dear sir
      LondonDecember 30th 1786
     
     Your Letter to me informing me of the Death of your dear Parent, and my much Loved Aunt, awakened in my Bosom all those tender and Sympathetick emotions, which my own and your loss united.
     Twice in my Life it hath pleased Heaven that I should taste of a Similar affliction in the loss of a Father and a Mother. Time which has meliorated the poignant anguish; which attends a recent seperation, presents to my recollection, their numerous virtues, and their endearing characters; which are a constant Solace to me, and excite in my Heart the warmest gratitude to Heaven for having blest me with Such parents, and continued their Lives to me for so many years. And Such my Dear sir must be your consolation when your thoughts employ themselves upon a Parent, who fullfilld every Duty and every Relation in Life with a conscientious punctuality with a tenderness and benevolence that constantly testified the strict unison which Subsisted between her Duty, and her inclination. Next to my own Parents, was your Dear Mother in my affection and regard. The Law of kindness was always upon her Lips, and it was from the abundance of her Heart, that her Mouth Spake.
     Tho it hath pleased Heaven to take from me the flattering Idea of being welcomed by her, upon a return to my native Land and I now view with pain, that hospitable Mansion, once the Seat of pleasure, shorn of half its glory, and that Seat deserted; which was once filld with Smiles and with courtesy. I wipe the selfish tear from my Eye, “and look through nature up to Natures God” and in that Mansion not made with Hands I view the Departed Spirit, disencumberd from the Clogs of Mortality, earnestly desirious of receiving and welcoming her Friends into those happy Regions of Security and Bliss where She is safely landed, and there perfecting all those virtuous Friendships which were but commenced on Earth.
     
     
      “Angles from Friendship, gather half their joy”
     
     These are consolations which Christianity offers to the afflicted mind. You sir who have for a course of years made those sacred doctrines your study and delight cannot fail to find them a Support under your present affliction. Those doctrines do not call for a Stoical insensibily or forbid us to feel as Humane Creatures, but so to regulate and watch over our passion, as not to permit them to lead us into any excesses that would discover an impotence of mind, and a diffidence of providence.
     Excuse me Sir that I have not written you before, my mind was too much agitated to write with that calmness which I wished for.
     Present me in affectionate terms to your Worthy Father, and to your Brother and Sisters.
     My dear Betsy, alass she knows not how much I have felt for her, but she is a child trained up in the way in which she should go.
     
      Mr Adams joins me in affectionate Regards to your family. Believe me dear Sir most Sincerely your Friend
      A. Adams
     
    